266 F.2d 2
Guy B. NORTHCUTT, Appellant,v.F. T. WILKINSON, Warden, Appellee.
No. 17550.
United States Court of Appeals Fifth Circuit.
April 30, 1959.

Franklin B. Anderson, Atlanta, Ga., for appellant.
Ralph Ivey, Asst. U.S. Atty., James W. Dorsey, U.S. Atty., Atlanta, Ga.  (Charles D. Read, Jr., Atlanta, Ga., Acting U.S. Atty., on the brief), for appellee.
Before TUTTLE, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellant, Northcutt, is a conditional release violator who was retaken into custody.  18 U.S.C.A. 4161.  He complains that the district court erred in denying his petition for a writ of habeas corpus based on the contention that he is being held for a period exceeding his sentence.


2
By violating his conditional release, Northcutt forfeited his statutory good time of 1,792 days.  18 U.S.C.A. 4207.  Appellant was prematurely released by 1,864 days.  This number of days plus the forfeited statutory good time total 3,656 days left for petitioner to serve.  The formula in arriving at the period in which a prisoner is eligible for release from federal custody is as follows:


3
The actual time served plus good time earned (statutory good time plus industrial or extra good time) should equal the entire sentence imposed on the prisoner.


4
Wooten v. Wilkinson, 5 Cir., 1959, 265 F.2d 211; Hunter v. Facchine, 10 Cir., 1952, 195 F.2d 1007.  Credit for industrial or extra good time is given under the same terms and conditions as commutation of time for good conduct, and is forfeited in the same manner.  18 U.S.C.A. 4162; Hockaday v. United States, 4 Cir., 1957, 258 F.2d 950, 951; Wipf v. King, 8 Cir., 1942, 131 F.2d 33; Bragg v. Huff, 4 Cir., 1941, 118 F.2d 1006.

The judgment is

5
Affirmed.